                Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 1 of 17




                                                                                                      WWW.RIVKINRA DLE R.COM

                                                                                                      926 RXR Plaza
                                                                                                      Uniondale, NY 11556-0926
                                                                                                      T 516.357.3000 F 516.357.3333



K E E G A N B. S A P P
A S S OCI ATE
(516) 357 -3320
Keegan.S app @ri vkin.com




                                                                 October 8, 2020

VIA ECF
Hon. Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                Re:    Dino Antolini v. 75 & 81 Orchard Associates LLC, et al.
                                       Docket No. 1:19-cv-05894 (LGS)

Dear Judge Schofield:

        The law firm of Rivkin Radler, LLP represents Erwin Schrottner, Andrew Chase, and
Graz Restaurant LLC (the “Defendants”). We write pursuant to Your Honor’s August 4, 2020
Order directing the Parties to file any dispositive pre-motion letters at least two weeks before the
the case management conference, scheduled for October 22, 2020. This letter motion
respectfully asks that Your Honor issue an Order dismissing this Action in its’ entirety for
several independent reasons.

                 Plaintiff’s Disregard Of Discovery Orders Preclude Him From Offering His Expert
                                            Report Into Evidence

       It is truly unfortunate that Plaintiff in this matter continues to evade his obligations to this
Court. This latest effort is made evident by Plaintiff’s deliberate non-compliance with this
Court’s August 4th Order directing the Parties to:

            [a]rrange for Plaintiff’s expert to inspect the premises within the next two weeks,
            with agreed safety protocols that include appropriate personal protective
            equipment and social distancing. Plaintiff's expert report shall be served by
            9/1/20.

66 South Pearl Street            25 Main Street                       477 Madison Avenue                   2649 South Road
Albany, NY 12207-1533            Court Plaza North, Suite 501         New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199    Hackensack, NJ 07601-7082            T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                 T 201.287.2460 F 201.489.0495
         Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 2 of 17



October 8, 2020
Page 2

       Plaintiff failed to comply with this Order in every aspect. To mitigate the risk associated
with the novel Coronavirus, Defendants suggested that Plaintiff’s expert inspect the premises
between 3:00pm and 5:00pm when the restaurant is not serving outdoor customers. Defendants
made clear to Plaintiff in a May 13th email that:


       [g]iven the nature of [his attorney’s] arrest, and the criminal complaint filed
       against [him] by the U.S. Attorney’s Office for the Southern District of New
       York, counsels and their respective clients will be present when [his] and/or [his]
       expert is at the premises. See, Exhibit A.

        Plaintiff made no efforts to confer with the Defendants on implementing proper safety
protocols, and did not confirm with Defendants a date and time Plaintiff expected his expert to
arrive at the premises, so as to allow Defendants the opportunity to have legal counsel during the
inspection. This is just the latest example of Plaintiff’s flagrant disregard of this Court’s Orders
and unwillingness to engage in any cooperative dialogue with the Defendants.

        Perhaps even more problematic for Plaintiff is that he served his expert report a day late.
See, Exhibit B. While a one-day delay is not usually a basis for preclusion, under the
circumstance, we respectfully submit Plaintiff’s conduct throughout the course of this litigation
does not warrant any courtesy from this Court. Indeed, Plaintiff asked this Court for the exact
same relief in a letter motion filed one-day after Defendants’ time to serve its’ rebuttal to
Plaintiff’s expert report expired. In this regard, we simply ask the Court for the exact same relief
Plaintiff purportedly believes should be afforded when discovery disclosures are a day late. See,
Dkt No.: 93 and Exhibit “C;” see also, FRCP 37; Lujan v. Cabana Mgmt., Inc., 284 F.R.D. 50
(E.D.N.Y. 2012)(courts enjoy broad discretion in deciding whether and how to fashion a
sanction for failure to make disclosure or cooperate in discovery).

       The Defendants’ respectfully submit that Plaintiff is now precluded from introducing his
expert report at the trial of this matter and, considering this fact, Plaintiff cannot support his
cause of action.

                         Plaintiff Cannot Meet His Prima Facie Burden

        If Plaintiff’s expert report can be introduced as evidence, it nonetheless falls drastically
short of meeting the Plaintiff’s prima facie burden. It is the Plaintiff’s burden to “articulate a
plausible proposal for barrier removal, ‘the costs of which, facially, do not clearly exceed its
benefits.’” Roberts v. Royal Atl. Corp., 542 F.3d 363, 373 (2d Cir. 2008); Kreisler v. Second
Ave. Diner Corp., 2012 WL 3961304, at *7 (S.D.N.Y. Sept. 11, 2012), aff’d, 731 F.3d 184 (2d
Cir. 2013). This “minimal burden” does, however, require a proposal and “at least some estimate
of costs.” Kreisler v. Second Ave. Diner Corp., 2012 WL 3961304, at *7 (S.D.N.Y. Sept. 11,
2012); Roberts, 542 F.3d 367-782d Cir. 2008)(finding plaintiffs' burden was met when they
         Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 3 of 17



October 8, 2020
Page 3

“proffer[ed] plans—proposed themselves or with the aid of the independent architect—that
would permit facially cost-effective wheelchair access”)

        There is nothing in the resume of Plaintiff’s expert that evidences any experience with the
technical requirements of the Americans with Disabilities Act (ADA). See, Exhibit D. The report
he submitted evidences this lack of knowledge. Id. Plaintiff’s expert agrees that there is “no
feasible way to create a handicap lift going down to the cellar steps” to the restroom and that the
cellar bathroom cannot be made ADA compliant as the vestibule area prevents the restroom from
obtaining proper clearance.

        Plaintiff’s expert report then claims the “entry and layout of the restaurant Is [sic] actually
capable of being modified Into a ADA accessible restaurant,” yet acknowledges the existing
conditions “would not allow for a standard slope of 1:12,” a technical requirement of the ADA.
Plaintiff’s expert then goes on to address speculative concepts that offer nothing in the way of
articulating a proposal for barrier removal. In this regard he states:

       [t]he only Issue with creating a ramp would be the raised portion of the sidewalk,
       which might actually be a sidewalk vault. If the raised portion is a sidewalk vault,
       It could still be installed, but It would need to be engineered. Under New York
       City building code, you are allow to encroach Into city sidewalk up to 3'-6" for a
       handicap ramp without getting special permission. Depending on which direction
       the ramp Is design, the entry door might have to be redesign also. See, Exhibit D

        The report offers only speculative concepts of ramp installation and nothing in way of
proposing a plan for barrier removal that Defendants could rely on when assessing whether the
cost of the proposal would in fact exceed the benefits. Kreisler v. Second Ave. Diner Corp., 2012
WL 3961304, at *7 (S.D.N.Y. Sept. 11, 2012). Plaintiff’s expert report does not even address
whether the unspecified modifications could conceivably meet the current building code for the
City of New York. Id. Perhaps most importantly, Plaintiff’s expert failed to demonstrate that
under the circumstances, installing a ramp would be readily achievable. Instead, Plaintiff’s
expert provided speculative conceptual ideas, rather than a specific design, which would be
easily accomplishable and able to be carried out without much difficulty or expense. This report
offers nothing in the way that allows the Defendants’ to make the modifications or to object, on
the basis that the proposal would in fact exceed the benefits. Id.

                                             Conclusion

       The Defendants respectfully submit that Plaintiff cannot support his cause of action, or
his burden of proof, as to, inter alia, the existence of an architectural barrier, or a plausible
proposal for barrier removal, the costs of which facially does not clearly exceed its’ benefit. We,
therefore, respectfully request that Your Honor dismiss this matter sua sponte.
        Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 4 of 17



October 8, 2020
Page 4

                                         Very truly yours,

                                         RIVKIN RADLER LLP

                                                /s/

                                         Keegan B. Sapp
Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 5 of 17




EXHIBIT “A”
     Case1:19-cv-05894-LGS-DCF
     Case 1:19-cv-05894-LGS-DCF Document
                                Document94
                                         84 Filed
                                            Filed10/08/20
                                                  05/15/20 Page
                                                           Page63of
                                                                 of17
                                                                    4


Keegan Sapp
Associate
926 RXR Plaza, Uniondale, NY 11556-0926
D 516.357.3320 T 516.357.3000 F 516.357.3333
Keegan.Sapp@rivkin.com
www.rivkinradler.com




From: Stuart Finkelstein [mailto:sf@finkelsteinlawgroup.com]
Sent: Thursday, May 14, 2020 1:04 PM
To: Keegan Sapp
Subject: [EXTERNAL] Re: Antolini v. 75 & 81 Orchard Associates LLC et al

5/14/20

I think it a good idea to ask the Court for a 45 day stay for the inspection.

Vty,
Stuart Finkelstein

On Wed, May 13, 2020 at 3:34 PM Keegan Sapp <Keegan.Sapp@rivkin.com> wrote:

  Mr. Finkelstein:

  We have discussed, with our client and the landlord’s attorney, the possibility of an ADA
  expert inspecting the restaurant, taking into account, of course, the particular issues we face
  due to the COVID-19 global pandemic.

  The restaurant is closed – there is no curbside take-out or deliveries. The loss in revenue,
  and the uncertainty surrounding the pandemic, will likely result in the restaurant turning in
  its’ keys, and closing the doors forever. To engage in expert discovery, which would
  invariably require your expert, our expert, and the landlord’s expert, for a location that is
  not, and will not be, in the foreseeable future, a place of public accommodation is a costly
  endeavor to reach a conclusion that may very likely become moot.

  Moreover, the restaurant is very small (only about 1,000 square feet). Given the nature of
  your arrest, and the criminal complaint filed against you by the U.S. Attorney’s Office for
  the Southern District of New York, counsels and their respective clients will be present
  when you and/or your expert is at the premises. Having no less than five (5) people in a
  tight enclosed space, at any one time, creates a very real risk of contracting, and spreading
  the virus. It is also a violation of social distancing protocols provided by Governor
  Cuomo’s “stay at home” order.

  If you have a reasonable alternative, let us know.

  Please note to reduce the quantity of paper coming into our offices during the
  Coronavirus crisis when our staff is working remotely, we request that all
     Case1:19-cv-05894-LGS-DCF
     Case 1:19-cv-05894-LGS-DCF Document
                                Document94
                                         84 Filed
                                            Filed10/08/20
                                                  05/15/20 Page
                                                           Page74of
                                                                 of17
                                                                    4


  communications with this office should be through electronic means. Your cooperation
  is appreciated.




  Keegan Sapp
  Associate
  926 RXR Plaza, Uniondale, NY 11556-0926
  D 516.357.3320 T 516.357.3000 F 516.357.3333
  Keegan.Sapp@rivkin.com
  www.rivkinradler.com




  NOTICE: This message may contain information that is confidential or privileged. If you are not the intended recipient,
  please advise the sender immediately and delete this message. See: http://www.rivkinradler.com/disclaimer-electronic-
  communications/ for further information on confidentiality.




--
Stuart H. Finkelstein, Esq.
338 Jericho Turnpike
Syosset, New York 11791
718) 261-4900
Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 8 of 17




EXHIBIT “B”
               Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 9 of 17


Keegan Sapp

From:                         Stuart Finkelstein <sf@finkelsteinlawgroup.com>
Sent:                         Wednesday, September 2, 2020 11:31 AM
To:                           Tomari, Anthony; Ken Novikoff; Keegan Sapp
Subject:                      [EXTERNAL] 75 & 81
Attachments:                  REPORT - 75 & 81.pdf; BILLY CHEN RESUME.pdf

Follow Up Flag:               Follow up
Flag Status:                  Completed



Please see attached Report and resume.


--
Stuart H. Finkelstein, Esq.
338 Jericho Turnpike
Syosset, New York 11791
718) 261-4900




                                                       1
Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 10 of 17




           EXHIBIT “C”
 Case1:19-cv-05894-LGS-DCF
Case  1:19-cv-05894-LGS-DCF Document
                             Document94
                                      93 Filed
                                          Filed10/08/20
                                                09/26/20 Page
                                                          Page11
                                                               1 of 1
                                                                    17
Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 12 of 17




EXHIBIT “D”
      Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 13 of 17

                              B Chen Architect PLLC
              75 Eckford Street, Brooklyn, NY 11222; TEL: (718)440-8741, E-mail :BChen@BChen.com




September 1,2020

Stuart H. Finkelstein, Esq.
338 Jericho Turnpike
Syosset, NY 11791

Re:    75-81 Orchard Street
       New York, NY 10002
       Block: 413   Lot: 45/49

Dear Mr. Finkelstein,

As per your request, an interior and exterior survey of Café Katja at 81 Orchard Street
conducted on August 20, 2020 at approximately 3:00 pm in the afternoon to review for
handicap compliance, as per the ADA law. The survey consisted of walking around the
public sidewalk in front of the establishment and all patron space on the first and cellar
floor of the establishment and these are my finding.

The restaurant In question Is
located In a six story mix-use
residential building. The
building Itself consist of two
building on two different tax lot
which Is In the process of being
merged Into a single lot along
with a new certificate of
occupancy. The project to merge
the lot was originally approved
on March 16, 2007 under job
application #104444326, which
still has not been completed or
signed off as of this date. The
first floor of the building consist
of multiple retail space with two separate entrance Into the residential portion of the
building. Approximately 4' of the sidewalk directly In front of the entire building Is
raised up by about 4" and the entry way Into the retail space Is approximately another
6" above the raised sidewalk.

Based on DOB records, the restaurant seems to be In existence for a while. The last
record on file with the DOB computer system was created on June 23, 2014, which has
not been signed off yet. Based on the job description, It is for the remodel of an existing
eating and drinking establishment.

                                                                                                   1|Page
     Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 14 of 17

                              B Chen Architect PLLC
              75 Eckford Street, Brooklyn, NY 11222; TEL: (718)440-8741, E-mail :BChen@BChen.com


                                                              In walking around the sidewalk, the
                                                              current restaurant Is not ADA
                                                              accessible to a wheelchair bound
                                                              person. The height of the main dining
                                                              space is approximately 10" above the
                                                              sidewalk and the main entry way into
                                                              the space Is approximately 3'-4" wide
                                                              and setback by another 3'-0 from the
                                                              storefront, with an outward swing
                                                              door, which Is also not ADA
                                                              compliance.

                                                     Since we are currently In a pandemic,
                                                     the Interior space was free of any
tables. All tables were pushed against the wall so ADA was not an Issue until the tables
are setup for dining. There are currently no restroom on the main dining floor. There Is
a staircase on the right and left side of the bar which leads down to the cellar.

                                                               The cellar consist of two sets of public
                                                               restroom which Is also not handicap
                                                               accessible to a person In a wheelchair,
                                                               and therefore not in compliance with
                                                               the ADA. Each restroom consist of a
                                                               hallway approximately 3' wide with
                                                               lavatory on one side and small rooms
                                                               for Individual toilets Inside.

                                                     In regards, to the cellar restroom. The
                                                     stair is not ADA accessible for a
                                                     person in a wheelchair. There is also
                                                     no feasible way to create a handicap
                                                     lift going down to the cellar. It would
require a major redesign of the ground floor and possible part of their kitchen space.
Even if you are able, to design a handicap lift into the cellar, part of the restroom are
actually located underneath the staircase. An ADA restroom needs at least 5’-0” clear
space inside, which they might not be able to get, based on the vestibule in front of the
restroom. The restroom would need to be gutted out to most likely make it compliance.
They currently have a 30” wide door with a 3’-0’ wide walking passage inside the toilet
room and a 20” lavatory next to the walking passage. So even if they were able to get a
2’-10” door, the total width of the passageway without the lavatory would only be
around 4’-8” which you would still be around 4” short.



                                                                                                   2|Page
     Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 15 of 17

                              B Chen Architect PLLC
              75 Eckford Street, Brooklyn, NY 11222; TEL: (718)440-8741, E-mail :BChen@BChen.com


                                                    The entry and layout of the
                                                    restaurant Is actually capable of
                                                    being modified Into a ADA
                                                    accessible restaurant. Due to the
                                                    length of the storefront, you are
                                                    able to Install a handicap ramp In
                                                    front of the building. The total
                                                    height from the sidewalk to the
                                                    first floor Is approximately 10"
                                                    total. This height would only
                                                    require a max ramp length of 10',
                                                    or approximately 8'-4", for an
                                                    existing condition which would
                                                    not allow for a standard slope of
                                                    1:12. The only Issue with creating
                                                    a ramp would be the raised
                                                    portion of the sidewalk, which
                                                    might actually be a sidewalk vault.
                                                    If the raised portion Is a sidewalk
                                                    vault, It could still be installed, but
                                                    It would need to be engineered.
                                                    Under New York City building
                                                    code, you are allow to encroach
                                                    Into city sidewalk up to 3'-6" for a
                                                    handicap ramp without getting
                                                    special permission. Depending on
which direction the ramp Is design, the entry door might have to be redesign also. In
terms of the restroom. The only way for a handicap restroom Is to Install a new ADA
accessible restroom on the first floor.

In summary, based on the results of the site visit listed In this report, the forgoing are
my opinions within a reasonable degree of architectural certainty regarding wheelchair
accessibility access required, as per the ADA guideline issued by the department of
Justice on September 15, 2010. No part of this report is based on the current building
code for the City of New York. If additional Information Is made available, I reserve the
right to amend my findings as needed.

Sincerely,


Billy Chen RA AIA



                                                                                                   3|Page
                Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 16 of 17
                                                BILLY CHEN RA
                                                         40-39 27th Street,
                                                    Long Island City, NY 11101
                                             (917)774-8983: E-mail:Bchen@Bchen.com


OBJECTIVE
-To further my career as an architect, while refining and expanding my current skills in becoming a well rounded project manager.


SKILLS
-Experience in zoning analysis, calculation and building code -Experienced in corporate interior and new residential construction.
-Computer literate from hardware to networking                -Technically oriented in construction detailing
-Proficient in Autocad and knowledgeable of Revit.            -Proficient in Mandarin


PROFESSIONAL EXPERIENCE
6/06 To 12/09           MICHAEL AVRAMIDES ARCHITECT                                                            New York, NY
                        Project Manager/Construction Administrator
                            x Worked in conjunction with the Principal on design solutions for various projects in the office.
                            x Conducted zoning analysis for potential new projects and review projects for building codes
                                compliance
                            x Attended job site meetings and or clients meeting as required
                            x Managed the design staff and coordinated projects with various outside consultants
                            x Developed customize project specific construction and design details
                            x Reviewed all shop drawings and provided construction administration support when necessary.
                            x Worked on various residential projects ranging from 10,000 sq ft up to 250,000 sq ft.
                                     Holland Ave, Bronx NY: 200,000 sq ft new residential construction, 102 units
                                     Adams Place, Bronx NY: 50,000 sq ft new residential building, 28 units
                                     Watkins Ave, Brooklyn NY: 100,000sq ft New townhouse, 56 units
                                     La Casa De La Luna, Bronx NY: 278,000sq ft new residential building, 230 units

4/05 To 6/06            GREENBERGFARROW                                                                       New York, NY
                        Project Architect
                            x Coordinated drawings between in-house MEP staff and outside consultants.
                            x Worked directly with consultant and managed all required meetings.
                            x Developed drawing set from schematic design phase to construction documents phase, including
                                 project specific construction/design details.
                            x Attended construction site meeting/field analysis with General Contractor and Consultants.
                            x Participated in clients’ meetings with the project managers.
                            x Review project specific zoning analysis and building codes.
                            x Reviewed red-marked drawings and oversaw interns’ work, on various projects.
                            x Worked on mixed-use retail/office buildings ranging from 50,000 SF to 220,000 SF
                                      Fordham Plaza, Bronx NY: 200,000 sq ft mixed use retail/office building with new
                                          addition.
                                      Uniqlo Broadway, New York NY: 36,000 sq ft retail

4/04 TO 3/05            KARL FISCHER ARCHITECT, PLLC                                                          New York, NY
                        Project Architect
                            x Coordinated between consultants and project manager/client representatives.
                            x Verify zoning analysis for projects being managed.
                            x Worked with expediters on DOB filing issues.
                            x Developed design drawings into construction documents and filing sets.
                            x Respond to clients needs and question in regards to their projects.
                            x Attended project meeting with Principal.
                            x Responsible for managing multiple residential projects from 10,000 SF to 75,000 SF
                                      71 Village Road, Brooklyn NY: 47,690 sq ft, New residential building, 42 units
               Case 1:19-cv-05894-LGS-DCF Document 94 Filed 10/08/20 Page 17 of 17
4/00 TO 4/04         JANKO RASIC ARCHITECTS, P.C.                              New York, NY
                        Project Architect
                            x Coordinated construction documents with the consulting Engineers.
                            x Worked with the expediters on DOB filing issues and paper work.
                            x Involved in all phases relating to the bidding process. From issuing bid packages to responding
                                 to RFI, and providing a detail spread break down/evaluation of all the incoming bids for a
                                 project.
                            x Provided construction administration of projects by attending weekly construction meeting and
                                 site visits as required.
                            x Reviewed shop drawings and change orders, for clients approval.
                            x Developed schematic design drawings into construction documents and DOB filing set.
                            x Developed project specific custom millwork details and construction details.
                            x Worked with clients on their design objective and issues during the build outs.
                            x Worked on various Corporate Interior build outs, including:
                                       Practicing Law Institute, New York NY: 25,000sf office fit out, including new lecture
                                            hall and serving area
                                       501 7th Ave, New York NY: Lobby renovation, including a custom lighted wing ceiling.
                                       830 3rd Ave, New York, NY: Lobby vestibule renovation, with backlight signage.
                                       Optima Fund Management, New York, NY: New office fit out.
                                       26-08 Jackson Ave, LIC NY: New 22,000 sq ft eleven story residential building

3/99 TO 4/00            KANEKO ARCHITECTS, P.C.                                                              New York, NY
                        Assistant to the Project Manager/Principal
                            x Coordinated architectural drawings with the consulting engineers.
                            x Field survey existing site condition for new projects.
                            x Attended client meetings with Principal.
                            x Responded to clients’ design needs and questions.
                            x Attended construction meeting and field visits to job site as required.
                            x Worked with building managers during construction phase.
                            x Developed new office/workstation fit outs for existing client space.
                                        JETRO New York: 15,000sf corporate Interior build-out.

8/98 TO 3/99            BARBARA THAYER, P.C.                                                                 New York, N.Y.
                        Drafter/IT
                            x Helped manage a network of 18 computers and a Windows NT server
                            x Computer drafting, using Autocad and Microstation

2/97 TO 7/97            JMG ARCHITECT
                        Drafter
                            x     Managed construction documents for new and existing projects.
                            x     Coordinated new projects with various consultants.
                            x     Field survey existing condition for CAD input.
                            x     Assisted the Project Manager

2/95 TO 2/97            STEPHEN B. JACOBS GROUP, ARCHITECT, P.C.                                              New York, NY
                        Junior Designer
                            x Junior designer, worked mainly with the Principal on the schematic/design phase of varies
                                projects.
                            x Coordinated between the project managers and the design drawing.
                            x Developed 2dimensional plan sketches into 3dimensional presentation drawings.
                            x Field survey existing conditions for CAD input
                            x Worked on various projects, including:
                                      Citibank 5th Ave at Rockefeller Center.
                                      121 Reade Street, New York NY: New 11 story residential building with 120 units
                                      North Ferry Plaza, Edgewater NJ: New 14 story assisted living facility

EDUCATION
CITY COLLEGE OF NEW YORK (CUNY)
Bachelor of Science in Architecture, Dec. 1994
